DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1, 12, 13, 21, 23, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al (US 20030082321 A1) (hereinafter Kennedy) in view of Barmore et al (WO 2004052644 A2) (hereinafter Barmore), and yet still further in view of Krottmaier (US-20170268996-A1) (hereinafter Krottmaier)
Regarding Claim 1, Kennedy teaches
A process for detecting a defective vacuum-packaged product (Abstract: Method for performing quality assurance on vacuum packages), the process comprising:
providing a packaged product comprising a product enclosed within a packaging article, wherein the packaging article comprises a film having at least one layer containing a fluorescence-based indicator, wherein the fluorescence-based indicator is present in at least one layer of the film,(Fig 11, Par [0085]: A package 117 comprising an oxygen sensitive product 111 enclosed within a packaging article; Fig 12: The examiner notes that the Packaging article corresponds to the combination of the lidstock 110 and the barrier liner 116; Fig 13a: The packaging article comprises a lidstock 110 having at least one layer containing a fluorescence based indicator; The examiner notes that the lidstock 110 corresponds to the film. The examiner further notes that the oxygen indicator layer 134 corresponds to the at least one layer containing a fluorescence based indicator; Par [0038]: The indicator is luminescent; Par [0096]: Luminescence encompasses fluorescence; Par [0060]: The fluorescent indicator is present in at least one layer);
exposing the packaged product to incident electromagnetic energy to produce an excited fluorescence-based indicator, wherein the excited fluorescence-based indicator emits fluorescent electromagnetic energy (Par [0038]: The indicator luminesces after exposure to incident electromagnetic radiation); and
Kennedy fails to specifically teach
with the fluorescence-based indicator being present at a level of from 0.5 to 150 ppm, based on layer weight
determining, based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator, that gas is present within the packaging article.
Barmore, from the same field of endeavor, discloses
with the fluorescence-based indicator being present at a level of from 0.5 to 150 ppm, based on layer weight (Page 13: The indicator can be present in an amount of 0.001% by weight of the layer; The examiner notes that 0.001% corresponds to 10 ppm which lies within the range of 0.5 to 150 ppm)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy with Barmore such that the fluorescence-based indicator being present at a level of from 0.5 to 150 ppm, based on layer weight in order to minimize the cost of the overall packaging materials
Kennedy in view of Barmore fails to teach
determining, based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator, that gas is present within the packaging article
Krottmaier, from the same field of endeavor, discloses
determining, based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator, that gas is present within the packaging article (Claim 1, Step g: detecting the intensity of the fluorescent light as a function of the gas content inside of the package)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore with Krottmaier to include determining, based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator, that gas is present within the packaging article in order to determine the presence of a leak
Krottmaier in view of Lehmann and Havens fails to teach
wherein the threshold fluorescence wavelength and/or the threshold intensity of fluorescence indicates a threshold pressure of the gas inside the packaging article.
Kennedy, from the same field of endeavor, discloses
wherein the threshold fluorescence wavelength and/or the threshold intensity of fluorescence indicates a threshold pressure of the gas inside the packaging article (Par [0128]: Oxygen pressure is calculated from luminescent intensity; Par [0096] Luminescence encompasses fluorescence; Thus, the pressure of the oxygen inside the packaging article is calculated from the fluorescent intensity; Par [0039]: The indicator will fluoresce according to a threshold oxygen concentration; Thus a threshold intensity of fluorescence indicates a threshold pressure of gas since the indicator will fluoresce depending upon the amount of oxygen present)
Regarding Claim 12, Kennedy in view of Barmore and Krottmaier teaches the limitations of claim 1.
Kennedy further teaches
wherein determining that the gas is present within the packaging article comprises determining that the film exhibits at least one of (i) a higher fluorescent electromagnetic energy in a first region in which gas is between the film and the product, relative to a second region in which gas is not present between the film and the product, and (ii) a fluorescent electromagnetic energy color shift in the first region wherein gas is between the film and the product (Par [0129]: Monitoring luminescence intensity and its phase shift to resolve the oxygen concentration; The examiner notes that this teaches element (ii) in the Markush group)
Regarding Claim 13, Kennedy in view of Barmore and Krottmaier teaches the limitations of claim 1
Kennedy further teaches
wherein providing the packaged product comprising the product enclosed within the packaging article comprises:
placing the product inside the packaging article (Fig 12, Pars [0085]-[0086]: The oxygen sensitive product 111 is placed inside the packaging article; The examiner notes that the Packaging article corresponds to the combination of the lidstock 110 and the barrier liner 116);
evacuating gas from the packaging article (Abstract: The examiner notes that a vacuum package would have the gas evacuated from the packaging article); and
at least partially sealing the packaging article to create the packaged product (Par [0085]: The lidstock 110 is sealed to the tray flange 113).
Regarding Claim 21, Kennedy in view of Barmore and Krottmaier teaches the limitations of claim 1.
Kennedy in view of Barmore fails to teach
wherein determining, based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator, that the gas is present within the packaging article is indicative of at least one of the holes in the packaging article, a gap in a seal of the packaging article, a defect in the film of the packaging article, or a low-vac condition in the packaging article.
Krottmaier, from the same field of endeavor, discloses
wherein determining, based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator, that the gas is present within the packaging article is indicative of at least one of a hole in the packaging article, a gap in a seal of the packaging article, a defect in the film of the packaging article, or a low-vac condition in the packaging article (Par [0023]: In the case of leakage or incomplete sealing, gas will flow into the package. Gas tightness is based on a secondary measurement of fluorescence; In other words, if there is hole or a gap in the seal of the packaging article, gas will flow into the packaging article. The secondary measurement of fluorescence will detect the presence of this gas).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore with Krottmaier such that determining, based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator, that the gas is present within the packaging article is indicative of at least one of a hole in the packaging article, a gap in a seal of the packaging article, a defect in the film of the packaging article, or a low-vac condition in the packaging article in order to determine which products bearing the leakage or incomplete sealing should be rejected
Regarding Claim 23, Kennedy in view of Barmore and Krottmaier teaches the limitations of claim 1.
Kennedy further teaches
The process of claim 1, wherein the fluorescence-based indicator comprises at least one member selected from the group consisting of ultraviolet- indicator, infrared-indicator, dye, pigment, optical brightener, fluorescent whitening agent, 2,2'-(2,5-thiophenylenediyl)bis(5-tert-butylbenzoxazole), hydroxyl-4-)p- tolylamino)anthracene-9,10-dione, 2,5-thiophenediylbis(5-tert-butyl-1,3-benzoxazole), and anthraquinone dyestuff; the fluorescence-based indicator is present in at least one layer of the film (Par [0107]: Preferred luminescent compounds include fluorescent dyes; Fig 13a: The oxygen indicator 134 is present in at least one layer of the film), 
Kennedy fails to teach
with the fluorescence-based indicator being present at a level of from 0.5 to 150 ppm, based on layer weight
Barmore, from the same field of endeavor, discloses
with the fluorescence-based indicator being present at a level of from 0.5 to 150 ppm, based on layer weight (Page 13: The indicator can be present in an amount of 0.001% by weight of the layer; The examiner notes that 0.001% corresponds to 10 ppm which lies within the range of 0.5 to 150 ppm)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy with Barmore such that the fluorescence-based indicator being present at a level of from 0.5 to 150 ppm, based on layer weight in order to minimize the cost of the overall packaging materials
Regarding Claim 35, Kennedy in view of Barmore and Krottmaier teaches the limitations of claim 1.
Kennedy in view of Barmore fails to teach
wherein determining, based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator, that the gas is present within the packaging article, comprises determining that greater than a threshold quantity of the gas is present within the packaging article
Krottmaier, from the same field of endeavor, discloses
wherein determining, based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator, that the gas is present within the packaging article, comprises determining that greater than a threshold quantity of the gas is present within the packaging article (Par [0027]: A modified atmosphere is fed to the package; Par [0027]: Afterwards, a determination is made as to whether the gas content exceeds a limit value; Step g: detecting the intensity of the fluorescent light as a function of the gas content inside of the package)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore with Krottmaier such that wherein determining, based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator, that the gas is present within the packaging article, comprises determining that greater than a threshold quantity of the gas is present within the packaging article in order to determine whether to accept or reject the package
Regarding Claim 36, Kennedy in view of Barmore and Krottmaier teaches the limitations of claim 1.
Kennedy further teaches
wherein determining, based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator, that the gas is present within the packaging article, comprises determining that greater than a threshold pressure of the gas is present within the packaging article (Par [0128]: Oxygen pressure is calculated from luminescent intensity; Par [0096] Luminescence encompasses fluorescence; Thus, the pressure of the oxygen inside the packaging article is calculated from the fluorescent intensity; Par [0039]: The indicator will fluoresce according to a threshold oxygen concentration; Thus a threshold intensity of fluorescence indicates a threshold pressure of gas since the indicator will fluoresce depending upon whether the amount of oxygen exceeds or falls below threshold levels)
Claims 2-7, 15, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Barmore and Krottmaier, and yet still further in view of Havens (WO 2005059500 A1) (hereinafter Havens).
Regarding Claim 2, Kennedy in view of Barmore and Krottmaier teaches the limitations of claim 1.
Kennedy in view of Barmore and Krottmaier fails to teach
wherein determining that the gas is present within the packaging article comprises:
generating image data based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator; and
analyzing the image data to determine whether the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator is indicative of gas within the packaging article
Havens, from the same field of endeavor, discloses
wherein determining that the gas is present within the packaging article (Abstract: The invention relates to detecting a leak in a package) comprises:
generating image data based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator (Page 16, Lines 9-11: An automated imaging system such as a machine vision system scans the package and produces an image; Page 17, Lines 13-14: The computer processes the image for color and intensity; Page 18, Lines 21-25: The system […] then looks for the relative intensity […] of the oxygen sensitive fluorescing compound) and
analyzing the image data to determine whether the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator is indicative of gas within the packaging article (Page 17, Lines 13-14: The computer processes the image for color and intensity; Page 18, Lines 21-25: The system […] then looks for the relative intensity […] of the oxygen sensitive fluorescing compound; Thus, the image is analyzed and determining whether the relative intensity of the fluorescing compound is indicative of oxygen in the packaging article)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore and Krottmaier with Havens such that wherein determining that the gas is present within the packaging article comprises: generating image data based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator; and analyzing the image data to determine whether the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator is indicative of gas within the packaging article in order to accurately and automatically determine the presence of a leak.
Regarding Claim 3, Kennedy in view of Barmore, Krottmaier, and Havens teaches the limitations of claim 2.
Kennedy in view of Barmore and Krottmaier fails to teach 
wherein analyzing the image data comprises determining whether at least a portion of the packaged product exhibits a fluorescence wavelength and/or intensity of fluorescence corresponding with a presence of gas between the product and the film.
Havens, from the same field of endeavor, discloses
wherein analyzing the image data comprises determining whether at least a portion of the packaged product exhibits a fluorescence wavelength and/or intensity of fluorescence corresponding with a presence of gas between the product and the film (Page 17, Lines 13-14: The computer processes the image for color and intensity; Page 18, Lines 21-25: The system […] then looks for the relative intensity […] of the oxygen sensitive fluorescing compound).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore and Krottmaier with Havens such that analyzing the image data comprises determining whether at least a portion of the packaged product exhibits a fluorescence wavelength and/or intensity of fluorescence corresponding with a presence of gas between the product and the film in order to accurately and automatically determine the presence of a leak.
Regarding Claim 4, Kennedy in view of Barmore, Krottmaier, and Havens teaches the limitations of claim 3. 
Kennedy in view of Barmore and Krottmaier fails to teach
wherein analyzing the image data comprises determining whether the at least the portion of the packaged product exhibits the fluorescence wavelength and/or the intensity of fluorescence corresponding with the presence of gas between the product and the film comprises detecting a threshold fluorescence wavelength and/or threshold intensity of fluorescence.
Havens, from the same field of endeavor, discloses
wherein analyzing the image data comprises determining whether the at least the portion of the packaged product exhibits the fluorescence wavelength and/or the intensity of fluorescence corresponding with the presence of gas between the product and the film comprises detecting a threshold fluorescence wavelength and/or threshold intensity of fluorescence (Page 9, Lines 13-14: The indicators will luminesce upon exposure to their excitation frequency only when oxygen concentration falls below a threshold level; Page 11, Line 11: Luminescence encompasses fluorescence; Page 11, Lines 12-15: Luminescence may be detected by machine; Page 16, Lines 9-11: An automated imaging system such as a machine vision system scans the package and produces an image; Page 17, Lines 13-14: The computer processes the image for color and intensity; Page 18, Lines 21-25: The system […] then looks for the relative intensity […] of the oxygen sensitive fluorescing compound; Thus, the reference detects a threshold intensity of fluorescence from the image data).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore and Krottmaier with Havens such that analyzing the image data comprises determining whether the at least the portion of the packaged product exhibits the fluorescence wavelength and/or the intensity of fluorescence corresponding with the presence of gas between the product and the film comprises detecting a threshold fluorescence wavelength and/or threshold intensity of fluorescence in order to accurately and automatically determine the presence of a leak.
Regarding Claim 5, Kennedy in view of Barmore, Krottmaier, and Havens teaches the limitations of claim 4.
Kennedy in view of Barmore fails to teach
wherein the threshold fluorescence wavelength and/or the threshold intensity of fluorescence indicates a threshold quantity of the gas inside the packaging article.
Havens, from the same field of endeavor, discloses
wherein the threshold fluorescence wavelength and/or the threshold intensity of fluorescence indicates a threshold quantity of the gas inside the packaging article (Page 9, Lines 13-14: Whether the indicator luminesces depends upon the oxygen concentration; Page 11, Lines 11-12: Luminescence encompasses fluorescence; Thus, the indicator indicates a threshold quantity of gas since the indicator indicates a threshold concentration of gas).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krottmaier in view of Barmore with Havens such that the threshold fluorescence wavelength and/or the threshold intensity of fluorescence indicates a threshold quantity of the gas inside the packaging article in order to accurately and automatically determine the presence and extent of a leak.
Regarding Claim 6, Kennedy in view of Barmore, Krottmaier, and Havens teaches the limitations of claim 4.
Kennedy further discloses
wherein the threshold fluorescence wavelength and/or the threshold intensity of fluorescence indicates a threshold pressure of the gas inside the packaging article (Par [0128]: Oxygen pressure is calculated from luminescent intensity; Par [0096] Luminescence encompasses fluorescence; Thus, the pressure of the oxygen inside the packaging article is calculated from the fluorescent intensity; Par [0039]: The indicator will fluoresce according to a threshold oxygen concentration; Thus a threshold intensity of fluorescence indicates a threshold pressure of gas since the indicator will fluoresce depending upon the amount of oxygen present)
Regarding Claim 7, Kennedy in view of Barmore, Krottmaier, and Havens teaches the limitations of claim 3.
Kennedy in view of Barmore, and Krottmeier fails to specifically teach
wherein the at least the portion of the packaged product defines an area greater than a threshold area of the packaged product
Havens, from the same field of endeavor, discloses
wherein the at least the portion of the packaged product defines an area greater than a threshold area of the packaged product (Page 3, Lines 5-7: At least 25% of product covered by film)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore and Krottmaier with Havens such that wherein the at least the portion of the packaged product defines an area greater than a threshold area of the packaged product in order for the fluorescence to be perceptible. 
Regarding Claim 15, Kennedy in view of Barmore, Krottmaier, and Havens teaches the limitations of claim 13.
Kennedy in view of Barmore and Krottmaier fails to teach
wherein the film is a heat-shrinkable film; wherein providing the packaged product further comprises shrinking the film against the product after evacuating the gas from the packaging article; and wherein determining that the gas is present within the packaging article occurs before shrinking the film
Havens, from the same field of endeavor, discloses
wherein the film is a heat-shrinkable film (Page 3, Lines 28-31: The film is heat shrinkable); wherein providing the packaged product further comprises shrinking the film against the product after evacuating the gas from the packaging article (Page 3, Lines 25-31: Heat shrinking the film after evacuating atmosphere from within the bag); and wherein determining that the gas is present within the packaging article occurs before shrinking the film (Page 3, Lines 22-24: Determining the presence and location of a leak prior to heat shrinking the film)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore and Krottmaier with Havens such that wherein the film is a heat-shrinkable film; wherein providing the packaged product further comprises shrinking the film against the product after evacuating the gas from the packaging article; and wherein determining that the gas is present within the packaging article occurs before shrinking the film in order to determine the presence of gas between the film and the product before shrinking the film against the product.
Regarding Claim 34, Kennedy in view of Barmore, Krottmaier, and Havens teaches the limitations of claim 1.
Kennedy in view of Barmore and Krottmaier fails to teach
wherein in an instance in which the gas is detected within the packaging article, the process further comprises unpackaging the product from the packaging article and repackaging the product in a second packaging article.
Havens, from the same field of endeavor, discloses
wherein in an instance in which the gas is detected within the packaging article, the process further comprises unpackaging the product from the packaging article and repackaging the product in a second packaging article (Page 2, Lines 19-20: Immediately after packaging, the package can be inspected for the presence of a leak, and if found to be leaking, can immediately be repackaged)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore and Krottmaier with Havens such that in an instance in which the gas is detected within the packaging article, the process further comprises unpackaging the product from the packaging article and repackaging the product in a second packaging article in order to ensure the extended shelf life of the product through the use of a properly sealed package.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Barmore, Krottmaier, and Havens, as applied to claim 2 above, and further in view of Cartlidge et al (US 20040246479 A1) (hereinafter Cartlidge)
Regarding Claim 10, Kennedy in view of Barmore, Krottmaier, and Havens teaches the limitations of claim 2.
Kennedy in view of Barmore, and Krottmaier fails to teach
wherein generating the image data comprises capturing raw data with an imaging device and converting the raw data into the image data wherein analyzing the image data is carried out using a computing apparatus comprising computer executable instructions configured to determine whether the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator is indicative of the gas within the packaging article, wherein the computer executable instructions comprise a trained model.
Havens, from the same field of endeavor, discloses
wherein generating the image data comprises capturing raw data with an imaging device and converting the raw data into the image data wherein analyzing the image data is carried out using a computing apparatus comprising computer executable instructions configured to determine whether the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator is indicative of the gas within the packaging article (Page 16, Lines 9-11: An automated imaging system such as a machine vision system scans the package and produces an image; Page 17, Lines 13-14: The computer processes the image […]; Page 18, Lines 21-25: The system […] then looks for the relative intensity […] of the oxygen sensitive fluorescing compound; Page 18, Lines 25-27: This further assists in locating a leak; Thus raw data is captured with an imaging device, converted into image data, then analyzed determine the presence of a leak in the packaging article. The examiner notes that it is well known for a machine vision system to capture raw data then convert the raw data into image data. The examiner further notes that it is well known for a computer used in machine vision to have computer executable instructions.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore and Krottmaier with Havens such that wherein generating the image data comprises capturing raw data with an imaging device and converting the raw data into the image data wherein analyzing the image data is carried out using a computing apparatus comprising computer executable instructions configured to determine whether the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator is indicative of the gas within the packaging article in order to accurately and automatically determine the presence of a leak
Kennedy in view of Barmore, Krottmaier, and Havens fails to teach
wherein the computer executable instructions comprise a trained model
Cartlidge, from the same field of endeavor, discloses
wherein the computer executable instructions comprise a trained model (Par [0197]: An object that is to be imaged is excited; Par [0198]: The object may fluoresce in response to the excitation; Par [0198]: Fluorescence microscopy can be used to study the object; Par [0206]: The multi-photon fluorescence microscope generates images of the fluorescing object ;Par [0264]: The imaged item can be input to a trained model)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore, Krottmaier, and Havens with Cartlidge such that wherein the computer executable instructions comprise a trained model in order to automatically and intelligently analyze images of fluorescent objects.
Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Barmore and Krottmaier, as applied to claim 1 above, and further in view of Bischoff (FR-3017683-A1) (hereinafter Bischoff).
Regarding Claim 28, Kennedy in view of Barmore and Krottmaier teaches the limitations of claim 1.
Kennedy in view of Barmore and Krottmaier fails to teach
wherein the film is a multilayer film comprising a functional layer; and wherein the fluorescence-based indicator is present in the functional layer selected from the group consisting of oxygen barrier layer, organoleptic barrier layer, moisture barrier layer, hazardous chemical barrier layer, microbial barrier layer, acid layer, acid salt layer, bacteriocin layer, bacteriophage layer, metal layer, metal salt layer, natural oil layer, natural extract layer, layer containing polyhexamethylene biguanide hydrochloride, layer containing paraben, layer containing grafted silane-quaternary amine, layer containing triclosan, layer containing zeolite of silver, copper, and/or zinc.
Bischoff, from the same field of endeavor, discloses
wherein the film is a multilayer film comprising a functional layer (Page 2, 2nd Paragraph: The barrier film is a multilayer oxygen barrier film); and wherein the fluorescence-based indicator is present in the functional layer selected from the group consisting of oxygen barrier layer, organoleptic barrier layer, moisture barrier layer, hazardous chemical barrier layer, microbial barrier layer, acid layer, acid salt layer, bacteriocin layer, bacteriophage layer, metal layer, metal salt layer, natural oil layer, natural extract layer, layer containing polyhexamethylene biguanide hydrochloride, layer containing paraben, layer containing grafted silane-quaternary amine, layer containing triclosan, layer containing zeolite of silver, copper, and/or zinc (Page 3, 1st Paragraph: Photoluminescent particles are incorporated into the oxygen barrier film; Claim 3: The photoluminescent particles are fluorescent particles; Thus fluorescent particles are present in the multilayer oxygen barrier layer).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore and Krottmaier with Bischoff such that wherein the film is a multilayer film comprising a functional layer; and wherein the fluorescence-based indicator is present in the functional layer selected from the group consisting of oxygen barrier layer, organoleptic barrier layer, moisture barrier layer, hazardous chemical barrier layer, microbial barrier layer, acid layer, acid salt layer, bacteriocin layer, bacteriophage layer, metal layer, metal salt layer, natural oil layer, natural extract layer, layer containing polyhexamethylene biguanide hydrochloride, layer containing paraben, layer containing grafted silane-quaternary amine, layer containing triclosan, layer containing zeolite of silver, copper, and/or zinc in order to easily ascertain whether an oxygen sensitive product has been properly packaged using an oxygen barrier layer.
Regarding Claim 31, Kennedy in view of Barmore, Krottmaier, and Bischoff teaches the limitations of claim 28.
Kennedy in view of Barmore, and Krottmaier fails to teach
wherein the functional layer is an oxygen barrier layer comprising at least one member selected from the group consisting of vinylidene chloride copolymer, saponified ethylene/vinyl acetate copolymer, polyamide, polyester, oriented polypropylene, and ethylene homopolymer.
Bischoff, from the same field of endeavor, discloses
wherein the functional layer is an oxygen barrier layer (Page 2, 2nd Paragraph: The barrier film is a multilayer oxygen barrier film) comprising at least one member selected from the group consisting of vinylidene chloride copolymer, saponified ethylene/vinyl acetate copolymer, polyamide, polyester, oriented polypropylene, and ethylene homopolymer (Page 2, Last Paragraph: The multilayer barrier film can have binder PVDC; The examiner notes that PVDC is a copolymer of vinylidene chloride).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore and Krottmaier with Bischoff such that wherein the functional layer is an oxygen barrier layer comprising at least one member selected from the group consisting of vinylidene chloride copolymer, saponified ethylene/vinyl acetate copolymer, polyamide, polyester, oriented polypropylene, and ethylene homopolymer in order to improve the recyclability of the packaging articles
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Barmore, Krottmaier, and Bischoff, as applied to claim 28 above, and further in view of Havens
Regarding Claim 32, Kennedy in view of Barmore, Krottmaier, and Bischoff teaches the limitations of claim 28.
Kennedy in view of Barmore, Krottmaier, and Bischoff fails to teach
wherein the multilayer film comprises:
A) a first layer which is a first outer film layer configured to serve as a heat seal layer;
B) a second layer which is a second outer layer configured to serve as an abuse layer;
C) a third layer which is between the first layer and the second layer, wherein the third layer is configured to serve as a functional layer;
D) a fourth layer which is between the first layer and the third layer, wherein the fourth layer is configured to serve as a first tie layer; and
E) a fifth layer which is between the second layer and the third layer, wherein the fifth layer is configured to serve as a second tie layer.
Havens, from the same field of endeavor, discloses
wherein the multilayer film comprises:
A) a first layer which is a first outer film layer configured to serve as a heat seal layer (Page 27, Table III, 8th Row: Seal Layer; Claim 7: The seal is a heat seal);
B) a second layer which is a second outer layer configured to serve as an abuse layer (Page 27, Table III, 2nd  Row: Outside and Abuse Layer);
C) a third layer which is between the first layer and the second layer, wherein the third layer is configured to serve as a functional layer (Page 27, Table III, 5th Row: Oxygen Barrier Layer);
D) a fourth layer which is between the first layer and the third layer, wherein the fourth layer is configured to serve as a first tie layer (Page 27, Table III, 6th Row: Tie layer and Indicator Layer); and
E) a fifth layer which is between the second layer and the third layer, wherein the fifth layer is configured to serve as a second tie layer (Page 27, Table III, 4th Row: Tie Layer).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore, Krottmaier, and Bischoff with Havens such that wherein the multilayer film comprises: A) a first layer which is a first outer film layer configured to serve as a heat seal layer; B) a second layer which is a second outer layer configured to serve as an abuse layer; C) a third layer which is between the first layer and the second layer, wherein the third layer is configured to serve as a functional layer; D) a fourth layer which is between the first layer and the third layer, wherein the fourth layer is configured to serve as a first tie layer; and E) a fifth layer which is between the second layer and the third layer, wherein the fifth layer is configured to serve as a second tie layer in order to protect the protect the product from oxygen while also allowing the film to be structurally sound against abuse, all while maintaining the ability of the film to indicate the presence of a gas.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Barmore, and yet still further in view of Krottmaier
Regarding Claim 38, Kennedy teaches
A system for detecting a defective vacuum-packaged product, the system comprising (Abstract: Performing quality assurance on vacuum packages):
a packaging article comprising a film having at least one layer containing a fluorescence-based indicator, wherein the fluorescence-based indicator is present in at least one layer of the film (Fig 11, Par [0085]: A package 117 comprising an oxygen sensitive product 111 enclosed within a packaging article; Fig 12: The examiner notes that the Packaging article corresponds to the combination of the lidstock 110 and the barrier liner 116; Fig 13a: The packaging article comprises a lidstock 110 having at least one layer containing a fluorescence based indicator; The examiner notes that the lidstock 110 corresponds to the film. The examiner further notes that the oxygen indicator layer 134 corresponds to the at least one layer containing a fluorescence based indicator; Par [0038]: The indicator is luminescent; Par [0096]: Luminescence encompasses fluorescence; Par [0060]: The fluorescent indicator is present in at least one layer);
wherein the packaging article is configured to receive a product therein (Fig 12, Pars [0085]-[0086]: The oxygen sensitive product 111 is placed inside the packaging article; The examiner notes that the Packaging article corresponds to the combination of the lidstock 110 and the barrier liner 116);
wherein the fluorescence-based indicator is configured to emit fluorescent electromagnetic energy in an instance in which the fluorescence-based indicator is excited by incident electromagnetic energy (Par [0038]: The indicator luminesces after exposure to incident electromagnetic radiation); and
Kennedy fails to teach
with the fluorescence-based indicator being present at a level of from 0.5 to 150 ppm, based on layer weight
wherein the fluorescent electromagnetic energy emitted by the excited fluorescence- based indicator is indicative of whether a gas is present within the packaging article
Barmore, from the same field of endeavor, discloses
with the fluorescence-based indicator being present at a level of from 0.5 to 150 ppm, based on layer weight (Page 13: The indicator can be present in an amount of 0.001% by weight of the layer; The examiner notes that 0.001% corresponds to 10 ppm which lies within the range of 0.5 to 150 ppm)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy with Barmore such that the fluorescence-based indicator being present at a level of from 0.5 to 150 ppm, based on layer weight in order to minimize the cost of the overall packaging materials
Kennedy in view of Barmore fails to teach
wherein the fluorescent electromagnetic energy emitted by the excited fluorescence- based indicator is indicative of whether a gas is present within the packaging article
Krottmaier, from the same field of endeavor, discloses
wherein the fluorescent electromagnetic energy emitted by the excited fluorescence- based indicator is indicative of whether a gas is present within the packaging article (Claim 1, Step g: detecting the intensity of the fluorescent light as a function of the gas content inside of the package)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore with Krottmaier to include wherein the fluorescent electromagnetic energy emitted by the excited fluorescence- based indicator is indicative of whether a gas is present within the packaging article in order to determine the presence of a leak
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Barmore, and Krottmaier, as applied to claim 38 above, and further in view of Havens.
Regarding Claim 39, Kennedy in view of Barmore and Krottmaier teaches the limitations of claim 38.
Kennedy in view of Barmore and Krottmaier fails to teach
an imaging device configured to generate image data based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator;
a computing apparatus comprising computer executable instructions configured to, when executed by the computing apparatus, cause the computing apparatus to determine whether the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator is indicative of the gas within the packaging article; wherein the computer executable instructions are further configured to, when executed by the computing apparatus, cause the computing apparatus to determine whether the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator is indicative of the gas above a predetermined threshold quantity or pressure within the packaging article;
means for generating image data based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator; and
means for determining whether the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator is indicative of the gas within the packaging article.
Havens, from the same field of endeavor, discloses
an imaging device configured to generate image data based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator (Page 16, Lines 9-11: An automated imaging system such as a machine vision system scans the package and produces an image; Page 17, Lines 13-14: The computer processes the image for color and intensity; Page 18, Lines 21-25: The system […] then looks for the relative intensity […] of the oxygen sensitive fluorescing compound);
a computing apparatus comprising computer executable instructions configured to, when executed by the computing apparatus, cause the computing apparatus to determine whether the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator is indicative of the gas within the packaging article (Page 17, Lines 13-14: The computer processes the image for color and intensity; Page 18, Lines 21-25: The system […] then looks for the relative intensity […] of the oxygen sensitive fluorescing compound; Thus, the image is analyzed and determining whether the relative intensity of fluorescing compound is indicative of oxygen in the packaging article); wherein the computer executable instructions are further configured to, when executed by the computing apparatus, cause the computing apparatus to determine whether the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator is indicative of the gas above a predetermined threshold quantity or pressure within the packaging article (Page 16, Lines 9-11: An automated imaging system such as a machine vision system scans the package and produces an image; Page 17, Lines 13-14: The computer processes the image for color and intensity; Page 18, Lines 21-25: The system […] then looks for the relative intensity […] of the oxygen sensitive fluorescing compound; Page 9, Lines 13-14: Whether the indicator luminesces depends upon the oxygen concentration; Page 11, Lines 11-12: Luminescence encompasses fluorescence; Page 9, Lines 13-14: The indicators will luminesce upon exposure to their excitation frequency only when oxygen concentration falls below a threshold level; Thus, the computer determines whether the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator is indicative of the gas above a predetermined threshold quantity since the fluorescence of the indicator depends upon the whether or not the oxygen concentration is above or below a threshold level);
means for generating image data based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator (Page 16, Lines 9-11: An automated imaging system such as a machine vision system scans the package and produces an image; Page 17, Lines 13-14: The computer processes the image for color and intensity; Page 18, Lines 21-25: The system […] then looks for the relative intensity […] of the oxygen sensitive fluorescing compound); and
means for determining whether the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator is indicative of the gas within the packaging article (Page 17, Lines 13-14: The computer processes the image for color and intensity; Page 18, Lines 21-25: The system […] then looks for the relative intensity […] of the oxygen sensitive fluorescing compound; Thus, the image is analyzed and determining whether the relative intensity of the reddish emission of the fluorescing compound is indicative of oxygen in the packaging article).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore and Krottmaier with Havens to include an imaging device configured to generate image data based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator; a computing apparatus comprising computer executable instructions configured to, when executed by the computing apparatus, cause the computing apparatus to determine whether the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator is indicative of the gas within the packaging article; wherein the computer executable instructions are further configured to, when executed by the computing apparatus, cause the computing apparatus to determine whether the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator is indicative of the gas above a predetermined threshold quantity or pressure within the packaging article; means for generating image data based on the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator; and means for determining whether the fluorescent electromagnetic energy emitted by the excited fluorescence-based indicator is indicative of the gas within the packaging article in order to accurately and automatically determine the presence of a leak.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of Barmore, and yet still further in view of Krottmaier
Regarding Claim 43, Kennedy teaches
A packaging article (Claim 1: An article) comprising:
a film having at least one layer containing a fluorescence-based indicator, wherein the fluorescence-based indicator is present in at least one layer of the film (Fig 13a: The packaging article comprises a lidstock 110 having at least one layer containing a fluorescence based indicator; The examiner notes that the lidstock 110 corresponds to the film. The examiner further notes that the oxygen indicator layer 134 corresponds to the at least one layer containing a fluorescence based indicator; Par [0038]: The indicator is luminescent; Par [0096]: Luminescence encompasses fluorescence; Par [0060]: The fluorescent indicator is present in at least one layer);
wherein the packaging article is configured to receive a product therein (Fig 12, Pars [0085]-[0086]: The oxygen sensitive product 111 is placed inside the packaging article; The examiner notes that the Packaging article corresponds to the combination of the lidstock 110 and the barrier liner 116);
wherein the fluorescence-based indicator is configured to emit fluorescent electromagnetic energy in an instance in which the fluorescence-based indicator is excited by incident electromagnetic energy (Par [0038]: The indicator luminesces after exposure to incident electromagnetic radiation);
Kennedy fails to teach
with the fluorescence-based indicator being present at a level of from 0.5 to 150 ppm, based on layer weight
wherein the fluorescent electromagnetic energy emitted by the excited fluorescence- based indicator is indicative of whether a gas is present within the packaging article
Barmore, from the same field of endeavor, discloses
with the fluorescence-based indicator being present at a level of from 0.5 to 150 ppm, based on layer weight (Page 13: The indicator can be present in an amount of 0.001% by weight of the layer; The examiner notes that 0.001% corresponds to 10 ppm which lies within the range of 0.5 to 150 ppm)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy with Barmore such that the fluorescence-based indicator being present at a level of from 0.5 to 150 ppm, based on layer weight in order to minimize the cost of the overall packaging materials
Kennedy in view of Barmore fails to teach
wherein the fluorescent electromagnetic energy emitted by the excited fluorescence- based indicator is indicative of whether a gas is present within the packaging article
Krottmaier, from the same field of endeavor, discloses
wherein the fluorescent electromagnetic energy emitted by the excited fluorescence- based indicator is indicative of whether a gas is present within the packaging article (Claim 1, Step g: detecting the intensity of the fluorescent light as a function of the gas content inside of the package)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kennedy in view of Barmore with Krottmaier to include wherein the fluorescent electromagnetic energy emitted by the excited fluorescence- based indicator is indicative of whether a gas is present within the packaging article in order to determine the presence of a leak
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 17 August 2022, with respect to the rejection(s) of claim 23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kennedy et al (US 20030082321 A1) (hereinafter Kennedy).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER
Examiner
Art Unit 2861



/JARED C. PALMER/            Examiner, Art Unit 2855        


/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2855